Citation Nr: 0521732	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1964 to June 1988.  
He died in August 2001.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO).  

The Board notes that the issues which were perfected for 
appellate review included a claim for accrued benefits.  
However, during a hearing held at the RO in July 2003, the 
appellant specifically withdrew that claim.  Accordingly the 
issue is not before the Board and will not be addressed in 
this decision.  



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran died on August [redacted], 2001, at the age of 56 
years.

3.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

4.  The preponderance of the evidence shows that the 
immediate cause of death was multiorgan failure due to sepsis 
with an underlying cause of colonic obstruction due to colon 
cancer.

5.  There is no competent medical evidence of the causes of 
death until many years after separation from service.

6.  The preponderance of the evidence shows that the veteran 
did not have exposure to radiation in service.

7.  The veteran was not diagnosed with any disorder which may 
be presumed to have been due to exposure to herbicides.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  She asserts that the death may have been 
related to exposure to atomic radiation or herbicides in 
service.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in January 2002, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter was provided 
prior to the rating decision.  The letter advised her that it 
was her responsibility to make sure that the RO received any 
evidence needed to support the claim.  Thus, the fourth 
element is satisfied.  The RO also supplied the appellant 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service medical records have been obtained, as 
have post service treatment records including the final 
hospitalization records.  The death certificate has also been 
obtained.  The appellant has had a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection for cancer or for death caused by cancer 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 
120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain 
types of cancer which will be presumptively service connected 
for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes 
a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  The regulation states that, if the 
veteran has one of the radiogenic diseases, the case will be 
referred to the Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  The Board notes that the list of presumptive cancers 
contained in 38 C.F.R. § 3.309 was recently amended to 
include colon cancer. See 67 Fed. Reg. 3612-3616 (2002).

For the purposes of applying the presumptions contained in 
38 C.F.R. § 3.309:
    (i) The term radiation-exposed veteran means either a 
veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed Forces 
during a period of active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
    (ii) The term radiation-risk activity means:
    (A) Onsite participation in a test involving the 
atmospheric 
detonation of a nuclear device.
    (B) The occupation of Hiroshima or Nagasaki, Japan, by 
United States 
forces during the period beginning on August 6, 1945, and 
ending on July 
1, 1946.
    (C) Internment as a prisoner of war in Japan (or service 
on active 
duty in Japan immediately following such internment) during 
World War II 
which resulted in an opportunity for exposure to ionizing 
radiation 
comparable to that of the United States occupation forces in 
Hiroshima 
or Nagasaki, Japan, during the period beginning on August 6, 
1945, and 
ending on July 1, 1946.
    (iii) The term atmospheric detonation includes underwater 
nuclear 
detonations.
    (iv) The term onsite participation means:
    (A) During the official operational period of an 
atmospheric nuclear 
test, presence at the test site, or performance of official 
military 
duties in connection with ships, aircraft or other equipment 
used in 
direct support of the nuclear test.
    (B) During the six month period following the official 
operational 
period of an atmospheric nuclear test, presence at the test 
site or 
other test staging area to perform official military duties 
in 
connection with completion of projects related to the nuclear 
test 
including decontamination of equipment used during the 
nuclear test.
    (C) Service as a member of the garrison or maintenance 
forces on 
Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 
7, 1956, through August 7, 1957, or November 1, 1958, through 
April 30, 
1959.
    (D) Assignment to official military duties at Naval 
Shipyards 
involving the decontamination of ships that participated in 
Operation 
Crossroads.
    (v) For tests conducted by the United States, the term 
operational 
period means:
    (A) For Operation TRINITY the period July 16, 1945 
through August 6, 
1945.
    (B) For Operation CROSSROADS the period July 1, 1946 
through August 
31, 1946.
    (C) For Operation SANDSTONE the period April 15, 1948 
through May 
20, 1948.
    (D) For Operation RANGER the period January 27, 1951 
through 
February 6, 1951.
    (E) For Operation GREENHOUSE the period April 8, 1951 
through June 
20, 1951.
    (F) For Operation BUSTER-JANGLE the period October 22, 
1951 through 
December 20, 1951.
    (G) For Operation TUMBLER-SNAPPER the period April 1, 
1952 through 
June 20, 1952.
    (H) For Operation IVY the period November 1, 1952 through 
December 
31, 1952.
    (I) For Operation UPSHOT-KNOTHOLE the period March 17, 
1953 through 
June 20, 1953.
    (J) For Operation CASTLE the period March 1, 1954 through 
May 31, 
1954.
    (K) For Operation TEAPOT the period February 18, 1955 
through June 
10, 1955.
    (L) For Operation WIGWAM the period May 14, 1955 through 
May 15, 
1955.
    (M) For Operation REDWING the period May 5, 1956 through 
August 6, 
1956.
    (N) For Operation PLUMBBOB the period May 28, 1957 
through October 
22, 1957.
    (O) For Operation HARDTACK I the period April 28, 1958 
through 
October 31, 1958.
    (P) For Operation ARGUS the period August 27, 1958 
through September 
10, 1958.
    (Q) For Operation HARDTACK II the period September 19, 
1958 through 
October 31, 1958.
    (R) For Operation DOMINIC I the period April 25, 1962 
through 
December 31, 1962.
    (S) For Operation DOMINIC II/PLOWSHARE the period July 6, 
1962 
through August 15, 1962.
    (vi) The term ``occupation of Hiroshima or Nagasaki, 
Japan, by 
United States forces'' means official military duties within 
10 miles of 
the city limits of either Hiroshima or Nagasaki, Japan, which 
were 
required to perform or support military occupation functions 
such as occupation of 
territory, control of the population, stabilization of the 
government, 
demilitarization of the Japanese military, rehabilitation of 
the 
infrastructure or deactivation and conversion of war plants 
or 
materials.
    (vii) Former prisoners of war who had an opportunity for 
exposure to 
ionizing radiation comparable to that of veterans who 
participated in 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces 
shall include those who, at any time during the period August 
6, 1945, 
through July 1, 1946:
    (A) Were interned within 75 miles of the city limits of 
Hiroshima or 
within 150 miles of the city limits of Nagasaki, or
    (B) Can affirmatively show they worked within the areas 
set forth in 
paragraph (d)(4)(vii)(A) of this section although not 
interned within 
those areas, or
    (C) Served immediately following internment in a capacity 
which 
satisfies the definition in paragraph (d)(4)(vi) of this 
section, or
    (D) Were repatriated through the port of Nagasaki.

See 38 C.F.R. § 3.309.  The definition of radiation risk 
activity was amended, but the changes do not affect the 
present case.  See 67 Fed. Reg. 3612-3616 (2002).

The appellant testified in support of her claim at a hearing 
held at the RO in July 2003.  She recounted that while she 
and the veteran were dating in service he complained of 
having pain in the abdominal region.  She recounted that 
shortly after service he was diagnosed as having cancer.  She 
stated that she would obtain such post-service treatment 
records and submit them.  The appellant also has presented 
written arguments which are to the effect that the veteran 
was exposed to herbicides in service, such as Agent Orange, 
and that he was exposed to radiation from the nuclear testing 
program.

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The veteran died on August 
[redacted], 2001, at the age of 56 years.  The death certificate 
shows that the immediate cause of death was multiorgan 
failure due to sepsis with an underlying cause of colonic 
obstruction due to colon cancer.

The disorders listed on the death certificate were not 
present until many years after the veteran's retirement from 
service.  None of the service medical records contain any 
references to a chronic colon disorder.  The report of a 
medical history given by the veteran in June 1988 for the 
purpose of separation from active service shows that he 
stated that he was in good health.  He denied having stomach, 
liver or intestinal trouble.  He also denied having a cyst, 
tumor, growth or cancer.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
abdomen and viscera was normal.  

There is no medical evidence of the presence of a malignant 
tumor within a year after separation from service.  The Board 
notes that the appellant did not submit the post service 
records to which she referred during the hearing.  The 
earliest evidence of the disorders noted as causes of death 
is from many years after separation from service.  For 
example, a record dated in April 2001 reflects that the 
veteran reported a complaint of abdominal mass and fevers.  
Following examination, the clinical impression was colonic 
cancer with liver metastases.  None of the post service 
treatment records contain any history or medical opinion 
relating any of the veteran's disabilities to service.  

With respect to the contention that the veteran's death was 
due to exposure to ionizing radiation in service, the Board 
notes, that there is no credible evidence that the veteran 
was ever exposed to any such radiation.  The veteran's 
service medical records and DD 214 do not contain any mention 
of the veteran having participated in any atomic bomb tests.  
Moreover, the Defense Threat Reduction Agency reported in a 
letter dated in November 2002 that the atmospheric nuclear 
tests were conducted between 1945 and 1962, and that the 
United States had ceased atmospheric testing prior to the 
veteran's entry into service in 1964.  Therefore, service 
connection for the cause of death cannot be granted based on 
exposure to radiation in service.  

With respect to the claim that the veteran's death was due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's service personnel records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed.  For purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The list of disorders to which the herbicide 
presumption does not apply includes gastrointestinal tract 
tumors.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. 
Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 (2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since the colon cancer listed on the veteran's death 
certificate is not among the listed diseases, the veteran's 
death may not be presumed to have been due to Agent Orange 
exposure.  The record otherwise does not include any medical 
opinion relating the veteran's death to Agent Orange 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (holding that service connection for an unlisted 
condition can be pursued under the general VA compensation 
entitlement system).  Accordingly, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


